PER CURIAM.
In these five consolidated appeals, Arkansas inmate Jimmy Shane Cantrell (Cantrell) appeals several of the district court’s1 prejudgment orders and the ultimate dismissal order entered after an evidentiary hearing in his 42 U.S.C. § 1983 action. He also moves for appointment of counsel. After a de novo review, see Randle v. Parker, 48 F.3d 301, 303 (8th Cir.1995) (standard of review), we conclude the dismissal of Cantrell’s complaint was prop*477er. We further conclude the other orders resulted in no reversible error.
Accordingly, we affirm in all five appeals. See 8th Cir. R. 47B. We deny the pending motions for counsel.

. The Honorable J. Leon Holmes, Chief Judge, United States District Court for the Eastern District of Arkansas, as to some orders adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.